DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received on 7/22/2022.
Claims 1, 2, 7, 8, 14 and 16 are amended.
Claim 15 is cancelled.
Claims 1-14 and 16 are pending in the current application.
Allowable Subject Matter
Claims 1-14 and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art discloses a trim tab comprised of first and second portions, the second portion configured to curve in a swing direction away from the ship body.  While trim tabs of such configurations are described in the prior art and may deflect into a three dimensional concave shape of the second portion during use due to applied pressures of the actuators and water flow across the plate, such curvature or shape is not predetermined and is only a possible result of operation conditions.  Additionally the specific length of the first portion of the prior art is not as specified in independent claims 1 and 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617